Citation Nr: 1206367	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  10-27 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety and sleeplessness.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


INTRODUCTION

The Veteran had active military service from February 1975 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.  

During the pendency of the appeal, service connection was specifically denied for PTSD in a rating decision dated in October 2010.  Claims for service connection for one psychiatric disability encompass claims based all other psychiatric diagnoses reasonably raised by the record.  Accordingly, the Board has characterized the issue on appeal as stated on the title page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a VA Form 9, Appeal to Board of Veterans' Appeals, dated and received in June 2009, the Veteran requested a Board hearing at the local RO.  The record does not reflect that the Veteran has been afforded an opportunity to present testimony before a Veterans Law Judge of the Board at the local RO.  Due process requires that he be afforded such opportunity prior to appellate consideration.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an in-person hearing at the local RO before a Veterans Law Judge of the Board (Travel Board hearing), unless otherwise indicated.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


